DETAILED ACTION
Applicant’s amendment filed 3/5/2021 has been fully considered. 
Claims 1-8 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The provisional Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 3/5/2021.
The rejection under 35 USC 101 is withdrawn.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
The terminal disclaimer filed on 3/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10129270 and 10721243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
Claims 1-4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jayawardena (20060031575), and further in view of Mahaffey (20110145920) and Jain (8745746).
Regarding claim 1, Jayawardena  teaches 
A method for identifying malicious threats on a network comprising: 
retrieving a network data associated with at least one of an IP address or a domain (par.4-8, 18-22, determine traffic destined to site/address/server);
analyzing the network data to identify a malicious network threat, including identifying a bot command computer by tracing at least some of the data transceived by the at least one element of the network (par.20-26, analyze traffic, determine source, trace back); and
causing the mitigating action to be performed to neutralize the malicious network threat (par.24-29, selective black-holing traffic).
 does not expressly disclose, however Mahaffey teaches wherein the network data comprises information indicating an amount of data transceived by at least one element of the network (par.120-130) and uses push/pull notifications (par.77-80, 180-187), but does not expressly disclose, however Jain teaches pushing a notification including a mitigation action for the malicious network threat to a third party device (abstract, col.8, 27-67, col.9, 14-65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Mahaffey and Jain to the system of Jayawardena.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect network resources based on additional metrics (Mahaffey, par.120-160) and to proactively correct detected issues (Jain, cols.1-2, 8-9).
Regarding claim 2, Jayawardena/Mahaffey/Jain teaches wherein the network data is retrieved from an edge router (Jayawardena, par. 27-32, Mahaffey, par. 98-105).
Regarding claim 3, Jayawardena/Mahaffey/Jain teaches measuring a rate of data transceived by the edge router at a measurement aggregator module logically connected to an edge router interface (Mahaffey, par. 120-130).
Regarding claim 4, Jayawardena/Mahaffey/Jain teaches wherein the network data comprises data from a border gateway protocol table associated with a primary computer network’s connectivity relationships with at least one secondary network (Jayawardena, par. 25-35, Mahaffey, par. 120-130).
Regarding claim 8, Jayawardena/Mahaffey/Jain teaches wherein the mitigating action comprises at least one of a null routing the malicious network threat, adjusting an access control list (ACL) to block the malicious network threat, publishing a list identifying a bad actor committing the malicious network threat, or logically separating the IP address or domain from a network (Jayawardena, par. 24-32).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jayawardena/Mahaffey/Jain, and further in view of Connary (20040044912).
Regarding claim 5, Jayawardena/Mahaffey/Jain does not expressly disclose, however, Connary teaches 
normalizing the network data to a standard format; supplementing the network data with at least one tag that identifies the network activity data; storing the network data in a database; weighing the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Connary to the system of Jayawardena/Mahaffey/Jain.
One of ordinary skill in the art would have been motivated to perform such a modification to provide a centralized means of security management (Connary, par. 154-167).
Regarding claim 6, Jayawardena/Mahaffey/Jain /Connary teaches wherein the risk score is generated by: comparing a new activity at the IP address or the domain to a past activity at the IP address or the domain; determining whether the new activity fits a profile for a malicious IP address or domain; correlating the risk score with a previous malicious threat; and adjust the risk score according to the correlation (Connary, par.6-10, 84-90).
Regarding claim 7, Jayawardena/Mahaffey/Jain /Connary teaches predicting a network based attack according at least the risk score (Connary, par.158-160).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419